Citation Nr: 1203070	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-08 202A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left eye disorder, claimed as central optic vein occlusion in the left eye causing blindness.  


WITNESSES AT HEARINGS ON APPEAL

Appellant, daughter and E.M.F.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the claim.  The RO in New York, New York, currently has jurisdiction of the claim.  

The Veteran and his daughter presented testimony at a personal hearing before a Decision Review Officer (DRO) in May 2010.  A transcript of that proceeding is of record.  His claim was previously remanded by the Board in February 2011 in order to schedule him for a Board hearing.  The Veteran, his daughter and E.M.F. subsequently presented testimony before the undersigned Veterans Law Judge in April 2011.  A transcript of that proceeding is also of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is needed in this case before the Board can adjudicate the issue on appeal.  

The Board requested a specialist's opinion in August 2011.  A response from Dr. H.W., an ophthalmologist at the VA Loma Linda Healthcare System, was received that same month.  In a November 2011 letter, the Board informed the Veteran that if he chose to submit additional evidence in response to the medical opinion obtained by the Board, he had the right to have this newly submitted evidence considered by the agency of original jurisdiction (AOJ) for review and for issuance of a supplemental statement of the case (SSOC).  The Veteran was also informed that he could waive his right to initial AOJ consideration of the new evidence and request that the Board proceed with the adjudication of his appeal without remanding the case to the AOJ.  

The Veteran submitted a statement from Dr. E.M.F dated December 17, 2011 and a statement of his own in support of his claim dated December 19, 2011.  He indicated that he was submitting the enclosed argument and/or evidence and was not waiving RO consideration of the evidence such that he was requesting his case be remanded to the RO for consideration of the new evidence in the first instance.  See medical opinion response form.  Therefore, remand is required for consideration of this evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Readjudicate the claim, with consideration of all evidence received after the October 2010 SSOC was issued.  If the benefit sought on appeal is not granted, issue an updated SSOC and give the Veteran and any representative an appropriate amount of time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



